Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed 1/19/2021 for the application filed on 12/14/2017
Claims 1 and 8 have been amended.
Claims 1-14 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2017/0061074 A1) in view of Abuachi (US 2010/0125186 A1), Lukkarinen (WO 2015/022318 A1), Holm (US 2008/0304695 A1) and Husheer (US 2016/0178607 A1).
As per claim 1, Singh discloses a method for initiating a telemedicine conference on a mobile device, comprising: 
storing the diagnostic test results on a server disposed on a network; (Singh: Paragraph 116, At step S806, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to store the synced health-related information 205 to the data repository 180.; Paragraph 91, in certain implementations data repository 180 and/or various data elements stored therein can be located remotely (such as on a remote device or server computer, not shown) and connected to computing device 105 through a network, in a manner known to those of ordinary skill in the art.; Paragraph 95, In particular, health-related information 205 can include, but is not limited to, one or more medical measurements 215 of a patient (e.g., temperature, blood pressure, heart rate, blood glucose, weight, and breathing measurements))
presenting, if the diagnostic test results are positive, a telemedicine initiation option (Singh: Paragraphs 117-118, At step S808, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to analyze the synced health-related information 205 to determine whether the health-related information indicates that the user is healthy or not. If the synced health-related information 205 indicates that the user is healthy, then the process can end at step S810. Optionally, at step S810 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), can configures computing device 105 to generate a prompt which provides positive reinforcement to the user for having a healthy habits and/or displays the user's health-related information. If the synced health-related information 205, however, indicates that the user is unhealthy, then the process continues at step S812. According to one or more alternative program flows, processing may continue from step S808 to step S812 where the check that the software performs at step S808 evaluates to YES, thereby bypassing step S810 and allowing a healthy user to access the telemedicine services described and disclosed herein. In particular, at step S812, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a prompt asking the user whether he or she wants to initiate a telemedicine feature via telemedicine application 160. In one or more implementations, user can provide a response to the prompt by selecting one of several predetermined responses provided in the prompt (e.g., "YES" or "NO").) on a screen of the mobile device (Sing: Paragraph 81, The user can select at least one of the options for follow-up with the matched provider (via a response on the application UI that computing device is operative to display), and the application can initiate the selected follow-up option(s), such as initiating a video conference between the user and the matched healthcare provider.; See also figure 22, where it provides an option to “Call a nurse” on the mobile phone.);
determining whether the telemedicine initiation option is selected; (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature.)
sending the diagnostic test results to a telemedicine provider responsive to a determination that the telemedicine initiation option has been selected; (Singh: Paragraph 120, In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).; See Fig 8, S816, where the transmission of information is after step S812 and associated “YES” decision to “TELEMEDICINE?”)
sending additional [medical information] to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected; and (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature. In one or more implementations the video prompt comprises an automated video of an animated person speaking to the user. In at least one implementation, the video prompt can also ask the user for additional health-related information.; Paragraph 98, For example, computing device 105 can access medical measurements 215, symptoms 225, and/or medical conditions/ diseases 220 associated with a particular user, which may also comprise access to medical history information for a patient, such as vaccination history, prior medical issues or conditions, etc., as well as information obtained from other users in the patients geographic area or personal (social) networks, which may include aggregated data.)
initiating a telemedicine conference with the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.  (Singh: Paragraph 121, At step S818, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to initiate a telemedicine session with the matched healthcare provider (telemedicine provider 320).)
Singh does not explicitly disclose the following, however Abuachi discloses:
	[send additional] medical history information [to the provider] (Abuachi: Paragraph 26, First time users of the system are also prompted to enter medical history and appropriate personal information; Paragraph 27, By using the communication device, information entered into the system by the patient(e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician’s office for review by a physician)
Singh already discloses sending additional medical information to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected. Singh also further discloses medical history information for a patient. However, Singh does not explicitly disclose that the medical history information is sent to the provider. However, Abuachi does disclose this limitation. It would have been obvious to one of ordinary skill in the art at the time of the invention to have sending additional medical history information to the provider as taught by Abuachi within the method of Singh. As in Abuachi, it is within the capabilities of one of ordinary skill in the art to combine sending additional medical history information to the provider as taught by Abuachi to Singh’s teaching of sending additional medical information to the telemedicine provider and medical history information. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
The combination of Singh and Abuachi do not explicitly disclose the following in their entirety, however Lukkarinen discloses:
receiving at least one image of a diagnostic testing device having a test line as a captured image captured using a camera of the mobile device;  (Lukkarinen: Page 11, In the illustrated example of Figure 2B, the mobile device 2 10' comprises for the analyzer tool one or more user interfaces 2 10-1 for starting the analyzer tool and for outputting results, a camera unit 210-2 for capturing images;  Page 12, Figure 3 illustrates an image 310 of the test 300 and what is search for in the image during image processing. The image 3 10 is captured in a process described with Figure 4 or with Figure 6 and processed in a process described with Figure 5 or with Figure 7 . It should be appreciated that although in Figure 3 the image 3 10 is taken in such a way that the whole test 300 is inside the image 3 10 that need not to be the case;)
performing digital image processing on the at least one image of the diagnostic testing device, including: (Lukkarinen: Page 11, For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results)
determining diagnostic test results based on analyzing the test line in the captured image (Lukkarinen: Page 15, Page 15, When the backgrounds and reaction lines are found, the grey levels (values) of the boxes are obtainable. Using the grey levels and calculating a median of the grey levels, a mean grey level of the left reaction line 350 is extracted in step 507, a mean grey level of the left side boxes 341 , 341 ' , i.e. left side backgrounds, is extracted in step 508, a mean grey level of the right side boxes 341 , 341 ' , i.e. right side backgrounds, is extracted in step 509, and a mean grey level of the right reaction line 350' is extracted in step 5 10 . Depending on an implementation, the extraction may include also other functions like nonlinear filtering to filter noise and dirt, for example, and/or to determine whether or not the test is too dirty and /or have too many light reflections, i.e. bright spots, in the bottom of well, to be image processed;)  in at least a portion of the test line in the captured image and identifying a color intensity of digital pixels in the [colored pixels] in the test line of the at least one image; (Lukkarinen: Page 17-18, Then the extracted grey levels are used to calculate (determine) a reaction level in step 713. The reaction level may be calculated by inputting the four mean grey levels as input data to a trained multilayer perceptron (MLP) neural network comprising one hidden layer with 2 to 15 neurons, for example with 6 neurons, that maps the input data onto a three outputs (classes), one for each reaction level, i.e. one for low reaction level, one for medium reaction level and one for high reaction level. The training of the neural network is described above with Figure 5.) 
 determining if the diagnostic test results include a positive result for the specific medical condition associated with the diagnostic testing device; (Lukkarinen: Page 18, Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level. If the result is a valid one, the number n of the processed frames is increased by one in step 606, and the received reaction level, is stored in step 607.; Examiner notes that the presence of a reaction level would be a positive result.)


by counting colored pixels (Holm: Paragraph 97, This is done by counting the number of pixels in said matrix, Mi, having a specific colour intensity, for all quantized colour intensity values, e.g. 256 values in case of an 8-bit quantization, i.e. 28=256,)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the counting colored pixels, as taught by Holm, within the method of the combination of Singh, Abuachi, and Lukkarinen. As in Holm, it is within the capabilities of one of ordinary skill in the art to combine the counting of colored pixels, as taught by Holm, to the combination of Singh, Abuachi, and Lukkarinen's teaching of determining a color intensity. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
The combination of Singh, Abuachi, Lukkarinen and Holm does not explicitly disclose the following, however Husheer discloses:
recognizing, in the at least one image, a diagnostic test identifier included on the diagnostic testing device to identify that the diagnostic testing device is associated with testing of a specific medical condition (Husheer, Paragraph [0091], It is advantageous if the test device is allocated a unique identifier (e.g. during manufacture) which it provides in the encoded data at the machine readable output. This allows the data processing endpoint (which might be using analyte levels calculated from the encoded data in sensitive analyses to determine medical conditions or problems) to authenticate the test device in a database of test devices (e.g. 304). For example, the data processing endpoint could use the device identifier to look up whether the test device is approved for use in the test concerned, is out of date, has been recalled by the manufacturer, has been used more than a predetermined number of times or over too long a period (which may mean its calibration is no longer good enough), or is otherwise not valid for use. This mechanism allows the data processing endpoint to verify that the encoded assay data received by the data processing endpoint is reliable. Such an authentication database could be provided by the manufacturer of the test device. Paragraph 112, On receiving the assay image, the data processing endpoint uses the identification code to authenticate the test strip in an authentication database (e.g. database 304 in FIG. 3).).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the recognizing, in the at least one image, a diagnostic test identifier included on the diagnostic testing device to identify that the diagnostic testing device is associated with testing of a specific medical condition, as taught by Husheer, within the method of the combination of Singh, Abuachi,, Lukkarinen and Holm. As in Husheer, it is within the capabilities of one of ordinary skill in the art to combine the recognition of diagnostic test identifiers, as taught by Husheer, to the combination of Singh, Abuachi, Lukkarinen and Holm’s teaching of digital image processing of diagnostic testing 

As per claim 2, the method of Claim 1, Singh discloses wherein the step of initiating further comprises: 
generating an indication that a user has selected the telemedicine initiation option; (Singh: Paragraph 118, In particular, at step S812, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a prompt asking the user whether he or she wants to initiate a telemedicine feature via telemedicine application 160. In one or more implementations, user can provide a response to the prompt by selecting one of several predetermined responses provided in the prompt (e.g., “YES” or “NO”).) 
receiving the indication that the user has selected the telemedicine initiation option; and (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature.)
(Singh: Paragraph 121, At step S818, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to initiate a telemedicine session with the matched healthcare provider (telemedicine provider 320).)

As per claim 3, the method of Claim 1, Singh does not explicitly disclose the following, however Abuachi discloses wherein the step of sending the additional medical history information further comprises sending at least one of past medical records, history of a user, past test results, and insurance information.  (Abuachi: Paragraph 26, First time users of the system are also prompted to enter medical history and appropriate personal information. Illustrative information to be entered includes, for example, name, sex, educational history, age, height, weight, occupation, marital status (optional), prior medical history and Surgeries, family history of disease e.g., diabetes, hypertension, heart disease, lung disease, liver disease (e.g., jaundice, cirrhosis, enlargement), cancer, bone disease, joint disease (e.g., arthritis), high cholesterol, glaucoma, psychiatric disorder, depression, anxiety/panic attacks, Suicidal thoughts, gout, allergies, gall stones, kidney Stones and kidney disease. Social habits are also entered at this time including, for example, alcohol use, Smoking, sexual practices (including number of partners), illegal drug use (e.g., marijuana, cocaine, heroin), oral tobacco use and coffee consumption.; Paragraph 27, By using the communication device, information entered into the system by the patient (e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician's office for review by a physician.)
The combination of Singh, Abuachi, Lukkarinen and Holm already discloses sending additional medical history information to the telemedicine provider. Abuachi further discloses that the past medical history information comprises at least one of past medical records, history of the user, past test results, and insurance information. It would be obvious to one of ordinary skill in the art before the effective filing date to combine the medical history information to also include one of past medical records, history of the user, past test results, and insurance information disclosed further disclosed by Abuachi. As in Abuachi, it is within the capabilities of one of ordinary skill in the art to combine medical history information being one of past medical records, history of the user, past test results, and insurance information as taught by Abuachi to the combination’s previous teaching of medical history information. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

As per claim 4, the method of Claim 1, Singh discloses wherein the step of sending the diagnostic test results further comprises sending the diagnostic test results from the server (Singh: Paragraph 116, At step S806, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to store the synced health-related information 205 to the data repository 180.) to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.  (Singh: Paragraph 120, In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).; See Fig 8, S816, where the transmission of information is after step S812 and associated “YES” decision to “TELEMEDICINE?”).

As per claim 5, the method of Claim 1, Singh discloses wherein the step of sending the additional medical history information further comprises sending the additional [medical information] to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.  (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature. In one or more implementations the video prompt comprises an automated video of an animated person speaking to the user. In at least one implementation, the video prompt can also ask the user for additional health-related information.; Paragraph 98, For example, computing device 105 can access medical measurements 215, symptoms 225, and/or medical conditions/ diseases 220 associated with a particular user, which may also comprise access to medical history information for a patient, such as vaccination history, prior medical issues or conditions, etc., as well as information obtained from other users in the patients geographic area or personal (social) networks, which may include aggregated data.)
Singh does not explicitly disclose the following, however Abuachi discloses:
	[sending additional] medical history information (Abuachi: Paragraph 26, First time users of the system are also prompted to enter medical history and appropriate personal information; Paragraph 27, By using the communication device, information entered into the system by the patient(e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician’s office for review by a physician)   from a previously stored location in the server (Abuachi: Paragraph 26, Medical history and family history are also entered at this time and are saved by the system)
The combination of Singh, Abuachi, Lukkarinen and Holm already previously discloses sending additional medical history information to a telemedicine provider in claim 1. Abuachi also further discloses that the medical history information was from a previously stored location in the server. It would have been obvious to one of ordinary skill in the art at the time of the invention to have a previously stored location in the server as taught by Abuachi within the method of the history information featured in the 

As per claim 6, the method of Claim 1, Singh discloses wherein the step of sending the additional medical history information further comprises [sending additional medical information] from the mobile device (Singh: Paragraph 127, FIGS. 10 through 15 illustrate example user interfaces that may be presented by a programmable processor of a mobile device executing program code, such as the telemedicine application 160, to initiate and provide telemedicine services. Starting with FIG. 10, the display screen 1002 of the mobile device displays a readout indicating the current temperature 1006 of a user as captured by a temperature probe in communication with the mobile device.) to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.  (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature. In one or more implementations the video prompt comprises an automated video of an animated person speaking to the user. In at least one implementation, the video prompt can also ask the user for additional health-related information.; Paragraph 98, For example, computing device 105 can access medical measurements 215, symptoms 225, and/or medical conditions/ diseases 220 associated with a particular user, which may also comprise access to medical history information for a patient, such as vaccination history, prior medical issues or conditions, etc., as well as information obtained from other users in the patients geographic area or personal (social) networks, which may include aggregated data.)
Singh does not explicitly disclose the following, however Abuachi discloses:
sending the additional medical history information (Abuachi: Paragraph 26, First time users of the system are also prompted to enter medical history and appropriate personal information; Paragraph 27, By using the communication device, information entered into the system by the patient(e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician’s office for review by a physician)  
Singh already discloses sending additional medical information from the mobile device performing the test to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected. Singh also further discloses medical history information for a patient. However, Singh does not explicitly disclose 

As per claim 7, the method of Claim 1, Singh discloses wherein the step of sending the diagnostic test results further comprises sending the diagnostic test results from the mobile device (Singh: Paragraph 138, As shown in FIG. 17A, the user launches the telemedicine application 160 on the mobile device (step S802) and then syncs health-related information 205 (e.g., medical measurements 215) from the one or more connected health devices 305 to the telemedicine application 160 via a wireless or wired sync method (step S804).) to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.  (Singh: Paragraph 120, In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).; See Fig 8, S816, where the transmission of information is after step S812 and associated “YES” decision to “TELEMEDICINE?”; Paragraph 139, The applications can optionally send the user's health-related information (e.g., temperature measurements, symptoms), which may comprise geographic or social based health-related information, to the matched healthcare provider so that the provider can review the information)

As per claim 8, Singh discloses a system for handing off diagnostic test results to a telemedicine provider, comprising: 
a server coupled to a network; (Singh: Paragraph 91, in certain implementations data repository 180 and/or various data elements stored therein can be located remotely (such as on a remote device or server computer, not shown) and connected to computing device 105 through a network, in a manner known to those of ordinary skill in the art.)
a memory coupled to the server, the memory storing a plurality of instructions for execution by the server to configure the server to: (Singh: Paragraph 91, in certain implementations data repository 180 and/or various data elements stored therein can be located remotely (such as on a remote device or server computer, not shown) and connected to computing device 105 through a network, in a manner known to those of ordinary skill in the art.)
(Singh: Paragraph 116, At step S806, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to store the synced health-related information 205 to the data repository 180.; Paragraph 91, in certain implementations data repository 180 and/or various data elements stored therein can be located remotely (such as on a remote device or server computer, not shown) and connected to computing device 105 through a network, in a manner known to those of ordinary skill in the art.)
present, if the diagnostic test results are positive, a telemedicine initiation option (Singh: In particular, at step S812, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a prompt asking the user whether he or she wants to initiate a telemedicine feature via telemedicine application 160. In one or more implementations, user can provide a response to the prompt by selecting one of several predetermined responses provided in the prompt (e.g., "YES" or "NO").)  on a screen of the mobile device; (Paragraph 81, The user can select at least one of the options for follow-up with the matched provider (via a response on the application UI that computing device is operative to display), and the application can initiate the selected follow-up option(s), such as initiating a video conference between the user and the matched healthcare provider.; See also figure 22, where it provides an option to “Call a nurse” on the mobile phone.)
determine whether the telemedicine initiation option is selected; (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature.)
send the diagnostic test results to a telemedicine provider responsive to a determination that the telemedicine initiation option has been selected; (Singh: Paragraph 120, In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).; See Fig 8, S816, where the transmission of information is after step S812 and associated “YES” decision to “TELEMEDICINE?”)
send additional [medical information] to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected; and (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature. In one or more implementations the video prompt comprises an automated video of an animated person speaking to the user. In at least one implementation, the video prompt can also ask the user for additional health-related information.; Paragraph 98, For example, computing device 105 can access medical measurements 215, symptoms 225, and/or medical conditions/ diseases 220 associated with a particular user, which may also comprise access to medical history information for a patient, such as vaccination history, prior medical issues or conditions, etc., as well as information obtained from other users in the patients geographic area or personal (social) networks, which may include aggregated data.)
initiate a telemedicine conference with the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.  (Singh: Paragraph 121, At step S818, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to initiate a telemedicine session with the matched healthcare provider (telemedicine provider 320).)
Singh does not explicitly disclose the following, however Abuachi discloses:
[send additional] medical history information [to the provider] (Abuachi: Paragraph 26, First time users of the system are also prompted to enter medical history and appropriate personal information; Paragraph 27, By using the communication device, information entered into the system by the patient(e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician’s office for review by a physician)
Singh already discloses sending additional medical information to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected. Singh also further discloses medical history information for a patient. However, Singh does not explicitly disclose that the medical history information is sent to the provider. However, Abuachi does disclose this limitation. It would have been obvious to one of ordinary skill in the art at the time of the invention to have sending additional medical history information to the provider as taught by Abuachi within the method of Singh. As in Abuachi, it is within the capabilities of one of ordinary skill in the art to combine sending additional medical history information to the provider as taught by Abuachi to Singh’s teaching of sending additional medical information to the telemedicine provider and medical history information. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
The combination of Singh and Abuachi do not explicitly disclose the following in their entirety, however Lukkarinen discloses:
receive at least one image of a diagnostic testing device having a test line as a captured image captured using a camera of a mobile device; (Lukkarinen: Page 11, In the illustrated example of Figure 2B, the mobile device 2 10' comprises for the analyzer tool one or more user interfaces 2 10-1 for starting the analyzer tool and for outputting results, a camera unit 210-2 for capturing images;  Page 12, Figure 3 illustrates an image 310 of the test 300 and what is search for in the image during image processing. The image 3 10 is captured in a process described with Figure 4 or with Figure 6 and processed in a process described with Figure 5 or with Figure 7 . It should be appreciated that although in Figure 3 the image 3 10 is taken in such a way that the whole test 300 is inside the image 3 10 that need not to be the case;)
perform digital image processing on the at least one image of the diagnostic testing device, including: (Lukkarinen: Page 11, For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results)
recognize a diagnostic test identifier in the at least one image to identify that the diagnostic testing device is associated with a specific medical condition, and (Lukkarinen: Page 8, Most specifically, the present invention identifies the presence/absence or concentration of one or more biomarkers. The test of the invention may identify for example one, two, three, four, five, six, seven, eight, nine, ten or even more biomarkers.; Page 9, Indeed, any biomarkers which have been associated with disorders may also be detected by the present invention.)
determine diagnostic test results based on analyzing the test line in the captured image (Lukkarinen: Page 15, Page 15, When the backgrounds and reaction lines are found, the grey levels (values) of the boxes are obtainable. Using the grey levels and calculating a median of the grey levels, a mean grey level of the left reaction line 350 is extracted in step 507, a mean grey level of the left side boxes 341 , 341 ' , i.e. left side backgrounds, is extracted in step 508, a mean grey level of the right side boxes 341 , 341 ' , i.e. right side backgrounds, is extracted in step 509, and a mean grey level of the right reaction line 350' is extracted in step 5 10 . Depending on an implementation, the extraction may include also other functions like nonlinear filtering to filter noise and dirt, for example, and/or to determine whether or not the test is too dirty and /or have too many light reflections, i.e. bright spots, in the bottom of well, to be image processed;) in at least a portion of the test line in the captured image and identifying a color intensity of digital pixels in the [colored pixels] in the test line of the at least one image; (Lukkarinen: Page 17-18, Then the extracted grey levels are used to calculate (determine) a reaction level in step 713. The reaction level may be calculated by inputting the four mean grey levels as input data to a trained multilayer perceptron (MLP) neural network comprising one hidden layer with 2 to 15 neurons, for example with 6 neurons, that maps the input data onto a three outputs (classes), one for each reaction level, i.e. one for low reaction level, one for medium reaction level and one for high reaction level. The training of the neural network is described above with Figure 5.)
determine if the diagnostic test results include a positive result for the specific medical condition associated with the diagnostic testing device; (Lukkarinen: Page 18, Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level. If the result is a valid one, the number n of the processed frames is increased by one in step 606, and the received reaction level, is stored in step 607.; Examiner notes that the presence of a reaction level would be a positive result.)
The combination of Singh and Abuachi already discloses diagnostic test results in the form of medical measurements. However, the combination of Singh and Abuachi do not explicitly disclose that the diagnostic test results are obtained as a result of mobile device image capture, the processing of images to identify color intensity, and the determination of a positive results in the diagnostic test. However, Lukkarinen does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine diagnostic test results in the form of medical measurements to also include that the diagnostic test results are obtained as a result of mobile device image capture, the processing of images to 
The combination of Singh, Abuachi, and Lukkarinen does not explicitly disclose the following, however Holm discloses:
by counting colored pixels (Holm: Paragraph 97, This is done by counting the number of pixels in said matrix, Mi, having a specific colour intensity, for all quantized colour intensity values, e.g. 256 values in case of an 8-bit quantization, i.e. 28=256,)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the counting colored pixels, as taught by Holm, within the method of the combination of Singh, Abuachi, and Lukkarinen. As in Holm, it is within the capabilities of one of ordinary skill in the art to combine the counting of colored pixels, 

Claim 9 recites substantially similar limitations as those already addressed in claim 2, and as such, are rejected for similar reasons as given above.

Claim 10 recites substantially similar limitations as those already addressed in claim 3, and as such, are rejected for similar reasons as given above.

Claim 11 recites substantially similar limitations as those already addressed in claim 4, and as such, are rejected for similar reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 5, and as such, are rejected for similar reasons as given above.

As per claim 13, the system of Claim 9, Singh discloses wherein the instructions further configure the server to trigger the mobile device to (Singh: Paragraph 127, FIGS. 10 through 15 illustrate example user interfaces that may be presented by a programmable processor of a mobile device executing program code, such as the telemedicine application 160, to initiate and provide telemedicine services. Starting with FIG. 10, the display screen 1002 of the mobile device displays a readout indicating the current temperature 1006 of a user as captured by a temperature probe in communication with the mobile device.)  send the [additional medical information] to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.  (Singh: Paragraph 119, If the user initiates the telemedicine feature then, at step S814 the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to generate a video prompt introducing the telemedicine feature. In one or more implementations the video prompt comprises an automated video of an animated person speaking to the user. In at least one implementation, the video prompt can also ask the user for additional health-related information.; Paragraph 98, For example, computing device 105 can access medical measurements 215, symptoms 225, and/or medical conditions/ diseases 220 associated with a particular user, which may also comprise access to medical history information for a patient, such as vaccination history, prior medical issues or conditions, etc., as well as information obtained from other users in the patients geographic area or personal (social) networks, which may include aggregated data.; Paragraph 120, In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).; See Fig 8, S816, where the transmission of information is after step S812 and associated “YES” decision to “TELEMEDICINE?”; Paragraph 139, The applications can optionally send the user's health-related information (e.g., temperature measurements, symptoms), which may comprise geographic or social based health-related information, to the matched healthcare provider so that the provider can review the information)
Singh does not explicitly disclose the following, however Abuachi discloses:
additional medical history information (Abuachi: Paragraph 26, First time users of the system are also prompted to enter medical history and appropriate personal information; Paragraph 27, By using the communication device, information entered into the system by the patient(e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician’s office for review by a physician)  
Singh already discloses triggering the mobile device to send additional medical information from the mobile device performing the test to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected. Singh also further discloses medical history information for a patient. However, Singh does not explicitly disclose that the medical history information is sent to the provider. However, Abuachi does disclose this limitation. It would have been obvious to one of ordinary skill in the art at the time of the invention to have sending additional medical history information to the provider as taught by Abuachi within the method of Singh. As in Abuachi, it is within the capabilities of one of ordinary skill in the art to combine sending additional medical history information to the provider as taught 

As per claim 14, the system of Claim 9, Singh discloses wherein the instructions further configure the server to trigger the mobile device (Singh: Paragraph 138, As shown in FIG. 17A, the user launches the telemedicine application 160 on the mobile device (step S802) and then syncs health-related information 205 (e.g., medical measurements 215) from the one or more connected health devices 305 to the telemedicine application 160 via a wireless or wired sync method (step S804).)  to send the diagnostic test results to the telemedicine provider responsive to the determination that the telemedicine initiation option has been selected.   (Singh: Paragraph 120, In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).; See Fig 8, S816, where the transmission of information is after step S812 and associated “YES” decision to “TELEMEDICINE?”; Paragraph 139, The applications can optionally send the user's health-related information (e.g., temperature measurements, symptoms), which may comprise geographic or social based health-related information, to the matched healthcare provider so that the provider can review the information)

Response to Arguments
Applicant's arguments filed 1/19/2021 regarding 35 U.S.C. §103 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection. 
Applicant’s arguments regarding the recognizing a diagnostic test identifier are moot in view of the new grounds of rejection.

Applicant argues that Singh does not disclose that the presentation of a telemedicine initiation option on a screen of the mobile device is done if the diagnostic test results are positive (emphasis added). However, Singh clearly discloses in paragraph 117 that step 812 is performed only if it is determined from the stored health-related information that a user is not healthy. As discussed in paragraph 17 and throughout the specification, being “not healthy” may be determined based on a test result. If the test result is not in a healthy range, the user would be considered “not healthy”, construed as a positive result of the diagnostic test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686